Citation Nr: 1510388	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye disability, claimed as vision impairment, hemianopsia, and/or central vein occlusion, to include as secondary to hypertension and/or herbicide exposure.

2.  Entitlement to service connection for a skin disability, claimed as herpes simplex and/or rash/skin condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertensive vascular disease, claimed as high blood pressure, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a lumbar back disability, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for acute/subacute peripheral neuropathy, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A July 2011 rating decision denied service connection for a right eye disability, and a May 2013 rating decision denied service connection for a skin disability, hypertensive vascular disease, a lumbar back disability, and acute/subacute peripheral neuropathy.    

The Veteran later testified before the undersigned in May 2014.  A transcript of that hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   




REMAND

The Board regrets the additional delay, but finds that further development is necessary before this case is adjudicated.  

The Veteran asserts that he experiences several disabilities as a result of his active service, either on a direct basis or as a result of his exposure to herbicide, which occurred when he served in Vietnam.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides (Agent Orange) if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014). 

The Veteran's service personnel records (SPRs), service treatment records (STRs), and his own written and oral statements regarding his active service demonstrate that he had service in the Republic of Vietnam during his period of active duty.  As the RO noted in its May 2013 rating decision, the Veteran's exposure to herbicides is conceded. 

In September 2014, the Veteran submitted a letter from his private physician, D.S., MD.  The doctor stated that exposure to herbicide has had significant medical/health effects on the Veteran in the form of delayed-onset neuropathy, atherosclerosis of the retinal vascular system that led to blindness in the right eye, and porphyria cutanea tardis causing severe blistering of the skin in the sun.  Unfortunately, the Board finds this opinion to be inadequate for adjudication purposes, as it provides no rationale for the conclusions reached.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

In addition, it is unclear to the Board if the September 2014 opinion meant to convey that only the Veteran's atherosclerosis of the retinal vascular system that has led to his blindness in the right eye was caused by herbicide exposure, or if the physician meant to convey that the Veteran's atherosclerosis (caused by herbicide exposure) was the cause of his general cardiovascular disease, to include hypertensive vascular disease/hypertension. 

However, because the September 2014 opinion articulated a link between the Veteran's neuropathy, right eye disability, and skin disability, and possibly hypertensive vascular disease and exposure to herbicides, the Board finds that a remand is required in order to afford the Veteran VA examinations to assess the nature and etiology of his disabilities, to include whether or not they are related to, or have been the result of, herbicide exposure.  See 38 U.S.C.A. § 5103A(d) (West 2014).  In addition, should he wish to do so, the Veteran is invited to further address these issues with the private physician who provided the September 2014 opinion in order to obtain an addendum which would provide a medically sound rationale for said opinion.  

As to the Veteran's low back disability, the Veteran has testified, both orally and in writing, that his back problems started in active service after he was required to carry sandbags during exercises.  In the alternative, the Veteran argues that exposure to herbicide has caused his lumbar back disability.  While the Veteran's STRs do not show any treatment for a low back disability, he has not been afforded a VA examination to assess his claim that his low back disability did indeed start in active service and was precipitated by carrying heavy loads (or, as an alternative argument, by herbicide exposure).  The Veteran must be afforded such an examination to determine the nature of his current low back disability and its etiology. 

Finally, the Veteran's outstanding VA and private medical treatment records, if any, should be obtained and associated with his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to further address the existence of a link between his neuropathy, right eye disability, and skin disability, and possibly hypertensive vascular disease and exposure to herbicides with the private physician who provided the September 2014 opinion, in order to obtain an addendum which would provide a medically sound rationale for said opinion.  

2. Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

3. After obtaining the appropriate authorization(s) from the Veteran and identifying his current private medical treatment providers, obtain and associate with the claims file all of the Veteran's outstanding private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

4. Then, schedule the Veteran for VA examinations with examiner(s) qualified to assess the nature and etiology of the Veteran's disabilities.  The examiner(s) must review the claims file and note that review in the examination report(s).  The examiner(s) must provide the rationale for all opinions expressed.  If the examiner(s) is(are) unable to provide the required opinion, the examiner(s) should explain why that is.  The examiner(s) should provide opinions on the following:

a) Identify any currently present right eye disabilities, to include vision impairment, hemianopsia, and/or central vein occlusion.  For any right eye disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include his hypertension and/or presumed in-service exposure to Agent Orange/herbicide? 

b) Identify any currently present skin disabilities, to include as herpes simplex and/or a rash/skin condition.  For any skin disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include presumed in-service exposure to Agent Orange/herbicide? 

c) Identify any currently present hypertensive vascular disease/high blood pressure disorders.  For any disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include presumed in-service exposure to Agent Orange/herbicide? 

d) Identify any currently present lumbar back disabilities.  For any lumbar back disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include the physical stresses or carrying heavy loads in service, and/or the presumed in-service exposure to Agent Orange/herbicide? 

e) Identify any currently present peripheral neuropathy disabilities, to include any acute/subacute peripheral neuropathy.  For any disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include the presumed in-service exposure to Agent Orange/herbicide? 

5. Then, review and readjudicate the claims.  If any benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), afford them a reasonable opportunity to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




